DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed 8/19/2021 has been entered. Claims 3, 5, 10, and 13 have been cancelled. Claims 1, 4, 6-8, 11, 14-16, and 18 remain pending in the application. Applicant’s amendments have overcome the previous rejections under 112(d).


Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Friend et al. (US patent Application Publication 2015/0106741), referred to as Friend herein [previously cited].
Seo et al. (US Patent Application Publication 2014/0223347), referred to as Seo herein [previously cited].
Mitchell et al. (US Patent Application Publication 2006/0088144), referred to as Mitchell herein [previously cited].
He et al. (US Patent Application Publication 2012/0323933), referred to as He herein [previously cited].
Oh et al. (US Patent Application Publication 2010/0306650), referred to as Oh herein.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friend in view of Seo in further view of Oh in further view of He.

Regarding claim 1, Friend discloses a notification output control method of an electronic device, the method comprising (Friend, Abstract with ¶0042 – message management including an email inbox. Fig. 1 with ¶0015-¶0017 – computer with processor executing program instructions stored in hardware memory):
outputting notification information with a notification pattern (Friend, Fig. 2A with ¶0025-¶0026 – email inbox displaying messages. ¶0023 – detailed preview information about messages is provided. ¶0030 – renewed messages may be marked as important by a star or flag icon);

executing a snooze mode of the notification information according to the snooze time and hiding the notification information; re-outputting the notification information after expiry of the snooze time (Friend, ¶0038-¶0041 – message is hidden while snoozed, and re-delivered or re-displayed based on snooze criteria. Criteria includes a date and time or the expiration of a time period if no reply has been detected); and

wherein the plurality of snooze time setting objects are displayed as one of an analog clock or a plurality of icons, with each icon of the plurality of icons positioned apart from each other icon (Friend, Fig. 3B with ¶0039-¶0042 - snooze time setting objects 312-332 are icons which are positioned apart from each other icon),
wherein the notification pattern is determined based on an importance of the notification information, and wherein the importance of the notification information 
However, Friend appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Seo discloses a messaging application with a message list (Seo, Abstract),
identifying whether a direction of a first input on the notification information is a predetermined direction; displaying a plurality of snooze time setting objects in case that the direction of the first input on the notification information is the predetermined direction; detecting a termination 
deleting the notification information in case that the direction of the first input is opposite to the predetermined direction on the notification information  (Seo, Fig. 4 with ¶0060 – dragging to the right causes the message to be moved to trash or archive)
wherein the plurality of snooze time setting objects are displayed as one of an analog clock or a plurality of icons, with each icon of the plurality of icons positioned apart from each other icon (Seo, Fig. 5B with ¶0062-¶0063 - A plurality of snooze time setting icons positioned apart from each other (Element 512 and icons in Element 520) appear in response to the drag input).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the snooze function of Friend, to include displaying snooze time setting objects in response to a sweeping input on the notification based on the teachings of Seo. The motivation for doing so would have been to reduce the number of inputs required to perform operations, and to enable the use of intuitive gestures and gesture feedback to improve the utility and speed of the user interface, especially for a large volume of messages, while decreasing input errors (Seo, ¶0005-¶0009).
However, Friend as modified appears not to expressly disclose setting based on a setting object of the plurality of setting objects corresponding to the termination location of the first input. However, in the same field of endeavor, Oh discloses a touch menu (Oh, Abstract)
including setting based on a setting object of the plurality of setting objects corresponding to the termination location of the first input (Oh, Figs. 6-9 and 14 with ¶0095-¶0103 and ¶0153-¶0171 – 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the snooze submenu of Friend as modified, to include displaying and selecting snooze time setting objects based on the drag end location of a continuous touch input based on the teachings of Oh. The motivation for doing so would have been to enable users to more quickly and easily select from a variety of menu options without requiring successive input gestures.
However, Friend as modified appears not to expressly disclose wherein the importance of the notification information is determined based on a user response sensitivity, use frequency and an analysis of a text in the notification system.
However, in the same field of endeavor, He discloses identifying important notifications (He, Abstract)
wherein the importance of the notification information is determined based on a user response sensitivity, use frequency and an analysis of a text in the notification system (He, ¶0009 – priority score is assigned to received communication items. ¶0025 – priority score is based on identifying the name (text) of the sender in contacts, as the sender of other text messages, and phone logs. ¶0029 – priority based on identified keywords or search terms (text). Table 1 with ¶0023-¶0026 – priority is based on how recently communication occurred with the contact (user response sensitivity), including both sent and received items. ¶0025, ¶0046-¶0047 – speed dial is based on how frequently the user communicates with the contact (frequency). Speed dial is used to determine message priority).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the importance of Friend as modified, to include identifying the importance based on response sensitivity, use frequency, and text analysis based on the 

Regarding claim 4, Friend as modified discloses the elements of claim 1 above, and further discloses comprising at least one of: displaying, a list containing at least one notification information in the snooze mode; detecting a third input related to the list; and deleting the notification information corresponding to the third input among the at least one notification information in the list (Friend, ¶0041 – snoozed items may be displayed in a snooze section of the inbox. Seo, ¶0050 – snoozed items are included in the “deferred” collection. Fig. 4 with ¶0060 – dragging to the right causes the message to be moved to trash or archive).

Regarding claim 6, Friend as modified discloses the elements of claim 1 above, and further discloses wherein the re-outputting the notification information after the expiry of the snooze time comprises displaying the re-output notification information along with at least one other notification information, and the displaying the re-output notification information along with the at least one other notification information comprises assigning to the re-output notification information a priority higher than the priority of the at least one other notification information and arranging the notification information (Friend, ¶0038-¶0041 – message is re-delivered or re-displayed based on snooze criteria and receives a new timestamp. Criteria includes a date and time or the expiration of a time period if no reply has been detected. ¶0027 – re-displayed conversation moves to the top of the inbox based on the new timestamp (above other messages). ¶0030 – renewed messages may be marked as important. ¶0032 – sorting of messages can be performed on the original or updated timestamp. Abstract – important messages are displayed at be top of the inbox for prominent display. In this manner, 

Regarding claim 7, Friend as modified discloses the elements of claim 1 above, and further discloses wherein the re-outputting the notification information after the expiry of the snooze time comprises displaying the notification information output in response to a notification information display request after the expiry of the selected snooze time (Friend, ¶0038-¶0041 – message is re-delivered or re-displayed based on snooze criteria and receives a new timestamp. Criteria includes a date and time or the expiration of a time period if no reply has been detected).

Claim(s) 8, 11, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friend in view of Seo in further view of He.

Regarding claim 8, Friend discloses an electronic device, comprising: a touchscreen configured to display notification information and receive a touch input (Friend, Fig. 1 at least Element 108 with ¶0019 and ¶0021 – touchscreen interface on a tablet. Touch input may be performed on the user interface. ¶0023 – user interface is displayed. Figs. 2A and 3A with ¶0029 and ¶0036 – touch action includes gestures or swipe. Touch action is shown on the graphical display. Fig. 1 with ¶0015-¶0017 – computer with processor executing program instructions stored in hardware memory);
and a processor configured to control to output notification information with a notification pattern (Friend, Fig. 2A with ¶0025-¶0026 – email inbox displaying messages. ¶0023 – detailed preview information about messages is provided. ¶0030 – renewed messages may be marked as important by a star or flag icon),

execute a snooze mode of the notification information, according to the snooze time, hide the notification information, re-output the notification information after expiry of the snooze time (Friend, ¶0038-¶0041 – message is hidden while snoozed, and re-delivered or re-displayed based on snooze criteria. Criteria includes a date and time or the expiration of a time period if no reply has been detected), and

wherein the notification pattern is determined based on an importance of the notification information, and wherein the importance of the notification information 

identifying whether a direction of a first input on the notification information is a predetermined direction; displaying a plurality of snooze time setting objects in case that the direction of the first input on the notification information is the predetermined direction; detecting a termination location of the first input; setting a snooze time based on a snooze time setting object of the plurality of snooze time setting objects (Seo, Figs. 5A-5B with ¶0061-¶0064 – dragging to the left, instead of to the right, causes a deferred time setting object to appear. A plurality of snooze time setting icons (Element 512 and icons in Element 520) appear in response to the drag input end location);
deleting the notification information in case that the direction of the first input is opposite to the predetermined direction on the notification information  (Seo, Fig. 4 with ¶0060 – dragging to the right causes the message to be moved to trash or archive)
wherein the plurality of snooze time setting objects are displayed as one of an analog clock or a plurality of icons, with each icon of the plurality of icons positioned apart from each other icon (Seo, Fig. 5B with ¶0062-¶0063 - A plurality of snooze time setting icons positioned apart from each other (Element 512 and icons in Element 520) appear in response to the drag input).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the snooze function of Friend, to include displaying snooze time setting objects in response to a sweeping input on the notification based on the teachings of Seo. The motivation for doing so would have been to reduce the number of inputs required to perform operations, and to enable the use of intuitive gestures and gesture feedback to improve the utility and speed of the user interface, especially for a large volume of messages, while decreasing input errors (Seo, ¶0005-¶0009).

However, in the same field of endeavor, He discloses identifying important notifications (He, Abstract)
wherein the importance of the notification information is determined based on a user response sensitivity, use frequency and an analysis of a text in the notification system (He, ¶0009 – priority score is assigned to received communication items. ¶0025 – priority score is based on identifying the name (text) of the sender in contacts, as the sender of other text messages, and phone logs. ¶0029 – priority based on identified keywords or search terms (text). Table 1 with ¶0023-¶0026 – priority is based on how recently communication occurred with the contact (user response sensitivity), including both sent and received items. ¶0025, ¶0046-¶0047 – speed dial is based on how frequently the user communicates with the contact (frequency). Speed dial is used to determine message priority).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the importance of Friend as modified, to include identifying the importance based on response sensitivity, use frequency, and text analysis based on the teachings of He. The motivation for doing so would have been to assist the user in effectively and efficiently identifying communication items of importance, thereby enabling the user to quickly and easily consume and react to communication items (He, ¶0010).

Regarding claim 11, Friend as modified discloses the elements of claim 8 above, and further discloses wherein the processor is further configured to display, a list containing at least one notification information in the snooze mode, detect a third input related to the list and delete the notification information corresponding to the third input among the at least one notification information in the list 

Regarding claim 14, Friend as modified discloses the elements of claim 8 above, and further discloses wherein the processor is further configured to display the re-output notification information along with at least one other notification information, assign to the re-output notification information a priority higher than the priority of the at least one other notification information, and arrange the notification information  (Friend, ¶0038-¶0041 – message is re-delivered or re-displayed based on snooze criteria and receives a new timestamp. Criteria includes a date and time or the expiration of a time period if no reply has been detected. ¶0027 – re-displayed conversation moves to the top of the inbox based on the new timestamp (above other messages). ¶0030 – renewed messages may be marked as important. ¶0032 – sorting of messages can be performed on the original or updated timestamp. Abstract – important messages are displayed at be top of the inbox for prominent display. In this manner, messages are sorted according to the renewed timestamp afforded a re-displayed message. The re-displayed message is displayed above other messages that have earlier timestamps and are displayed in the top highest priority position according to the sort).

Regarding claim 15, Friend as modified discloses the elements of claim 8 above, and further discloses wherein the processor is further configured to display the notification information output in response to a notification information display request after the expiry of the selected snooze time (Friend, ¶0038-¶0041 – message is re-delivered or re-displayed based on snooze criteria and receives a new timestamp. Criteria includes a date and time or the expiration of a time period if no reply has been detected).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friend in view of Seo in further view of Oh in further view of He in further view of Mitchell.

Regarding claim 16, Friend as modified discloses the elements of claim 1 above, and further discloses wherein the notification pattern is identified based on a type of the notification information and 
However, Friend as modified appears not to expressly disclose importance based on an elapsed time after outputting the notification information. However, in the same field of endeavor, Mitchell discloses a messaging system (Mitchell, Abstract)
wherein the notification information is output based on a notification pattern, and wherein the notification pattern is identified based on an importance of the notification information, a type of the notification information, and an elapsed time after outputting the notification information (Mitchell, Fig. 2 with ¶0043, also ¶0040 and¶0079 – message importance may be determined based on elapsed time since the message was received. Icons representing message information are displayed).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the importance icons of Friend as modified, to include elapsed time since outputting the notification based on the teachings of Mitchell. The motivation for doing so would have been to alert the user to focus on the most useful items (Mitchell, ¶0112).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friend in view of Seo in further view of He in further view of Mitchell.

Regarding claim 18, Friend as modified discloses the elements of claim 8 above, and further discloses wherein the notification pattern is identified based on a type of the notification information 
However, Friend as modified appears not to expressly disclose importance based on an elapsed time after outputting the notification information. However, in the same field of endeavor, Mitchell discloses a messaging system (Mitchell, Abstract)
wherein the notification information is output based on a notification pattern, and wherein the notification pattern is identified based on an importance of the notification information, a type of the notification information, and an elapsed time after outputting the notification information (Mitchell, Fig. 2 with ¶0043, also ¶0040 and¶0079 – message importance may be determined based on elapsed time since the message was received. Icons representing message information are displayed).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the importance icons of Friend as modified, to include elapsed time since outputting the notification based on the teachings of Mitchell. The motivation for doing so would have been to alert the user to focus on the most useful items (Mitchell, ¶0112).

Response to Arguments
Applicant's arguments filed 8/19/2021 have been fully considered but they are not persuasive.
Applicant argues that:


He discloses a method for prioritizing notifications relating to received communication items for display to a user of a computing device. For each received communication item, the computing device searches for related user data items, e.g., calendar data, contacts and emails, with each user data item having a priority value. The computing device calculates a priority score for the notification based on the priority values associated with the related user data items. The notification is displayed among other notifications based on the calculated priority score relative to the priority scores of the other notifications. 

The Examiner asserts that the new recitation wherein the notification pattern is determined based on an importance of the notification information is disclosed at paragraph [0030] of Friend, with the Examiner arguing "renewed messages may be marked as important by a star or flag icon" (Office Action, page 5). 

Paragraph [0030] of Friend, as well as diagram 200B of FIG. 2B that is cited therein, disclose (emphasis supplied): 
…
The "visualization icon 210 such as a star or flag" referenced in paragraph [0030] is not shown in FIG. 2B or the other drawings of Friend. 

As shown above, paragraph [0030] and FIG. 2B fail to disclose a notification pattern, and also fail to disclose that the notification pattern is determined based on an importance of the notification information, and wherein the importance of the notification information, as recited in Claim 1.

The Examiner cannot agree with Applicant. Friend at ¶0030 teaches adjusting the notification pattern “message 230 may also be marked as important with a visualization icon 210 such as a star or flag” (emphasis added). Friend is teaching changing the notification pattern of message 230 (such as with a star or flag pattern) to signify the importance of the message. 

Applicant argues that:
The Examiner acknowledges that Friend and Seo fail to disclose the further wherein clause that the prior amendment added to Claims 1 and 8, i.e., wherein the importance 
…
To the contrary, none of paragraphs [0009], [0023] to [0026], [0029], [0046] or [0047] of He that the Examiner cites cure the acknowledged defects of Friend and Seo.

Regarding an analysis of a text in the notification system, as recited in Claim 1, paragraph [0025] of He discloses: "To calculate the priority score for Antonio, aspects of the disclosure search the user data items 116 for the name "Antonio" and find that Antonio is one of the speed dial contacts (e.g., priority value of 5), is a member of the group "Friend" (e.g., priority value of 4), sent a text message to the user 104 within the last hour (e.g., priority value of 3), and that the user 104 called Antonio within the last hour (e.g., priority value of 4)." (Emphasis supplied.) Accordingly, He fairly discloses an analysis of a text in the notification system, as recited in Claim 1.

However, Claim 1 recites wherein the importance of the notification information is determined based on a user response sensitivity, use frequency and an analysis of a text in the notification system. Accordingly, absent a showing of each of (1) a user response sensitivity, (2) use frequency and (3) an analysis of a text in the notification system, the Examiner has failed to meet the Examiner's burden of setting forth aprimafacie rejection under §103.

None of paragraphs [0009], [0023] to [0026], [0029], [0046] or [0047] of He disclose or fairly suggest wherein the importance of the notification information is determined based on a user response sensitivity, use frequency and an analysis of a text in the notification system, as recited in Claim 1 and similarly recited in Claim 8.

The Examiner cannot agree with Applicant. Applicant acknowledges above that He discloses importance as determined by analysis of text in the notification system. He additionally discloses importance determined by use frequency (He, ¶0025, ¶0046-¶0047 – speed dial is based on how frequently the user communicates with the contact. Speed dial is used to determine message priority), and user response sensitivity (He, Table 1 with ¶0023-¶0026 – priority is based on how recently communication occurred with the contact, including both sent and received items).
Furthermore, He at least at ¶0025 discloses calculation of priority based on the combination of text analysis, frequency, and response sensitivity for a single contact. These priority values are applied to messages corresponding to the contact (He, ¶0009, ¶0024, and ¶0029).

.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL W PARCHER/Primary Examiner, Art Unit 2175